DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11, and 13-22 are currently pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009196808 A in view of Hashiguchi et al. (EP 1028082 A1).
	Regarding claim 1, JP 2009196808 A teaches:
An elevator installation system (“elevator installation device,” abstract) comprising: 
	a support structure (work floor 8, figure 1) including a first surface (floor surface A of upper work floor 8a, image 1, below) and a second surface (bottom surface of car frame 5, figure 3), the support structure oriented such that the first surface faces in a first direction (upward direction toward top of hoistway 1, figure 1) and the second surface faces in a second direction opposite the first direction (downward direction toward bottom of hoistway 1, figure 1), the support structure configured to support a worker standing on the first surface (upper work floor 8a supports workers standing on floor surface A, image 1); 
	a hoist (endless winch 6, figure 1) supporting the support structure such that at least a portion of the hoist is positioned facing the second surface (top of hoist 6a faces bottom surface of car frame 5, figure 3); 
	a suspension member (wire rope 7, figure 3) coupled to the hoist and extending from the hoist in the first direction (wire rope 7 is connected to hoist 6a at top of the hoist and extends up toward top of hoistway 1, figure 1).  

    PNG
    media_image1.png
    181
    188
    media_image1.png
    Greyscale

Image 1: Section of figure 9 (JP 2009196808 A), annotated by Examiner
	JP 2009196808 A does not teach:
wherein the support structure includes at least a portion of an elevator car and wherein the elevator car includes an elevator cab and the elevator cab defines the second surface, wherein the elevator cab comprises an interior space for use by passengers when the first surface is not in use by the worker.
	However, Hashiguchi et al. teach:
wherein the support structure (car 2, figure 13) includes at least a portion of an elevator car (the support structure is an elevator car) and wherein the elevator car includes an elevator cab (interior of car 2) and the elevator cab defines the second surface (horizontal top interior surface of car 2), wherein the elevator cab comprises an interior space for use by passengers (passengers ride inside of the cab) when the first surface (exterior top surface of car 2) is not in use by the worker (passengers travel in the interior space of car 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the interior of the cab below the upper working platform of JP 2009196808 A as taught by Hashiguchi et al. before transporting passengers to ensure safety of the passengers. It is well known in the art to use the upper surface of an elevator car for construction and maintenance when the car is not in use by passengers.
	Regarding claim 2, JP 2009196808 A further teaches:
wherein the suspension member (wire rope 7, figure 3) is connected to the hoist at a location spaced from the first surface in the second direction (wire rope 7 connects to hoist 6a at a point away from the first surface toward the bottom of hoistway 1, figure 3).  
	Regarding claim 3, JP 2009196808 A further teaches:
wherein the suspension member (wire rope 7) is connected to the hoist at a location spaced from the second surface in the second direction (wire rope 7 is connected to left hoist 6a at a point away from the second surface at a point toward the bottom of the hoistway 1, figure 3).  
	Regarding claim 13 JP 2009196808 A further teaches:
wherein the support structure (work floor 8, figure 1) includes a third surface (floor surface of lower work floor 8b, figure 1) that both faces in the first direction and is spaced from the second surface in the second direction (floor surface of lower work floor 8b faces toward the top of hoistway 1 and is spaced toward the bottom of the hoistway 1 relative to the bottom surface of car frame 5, figure 1), and the at least a portion of the hoist (hoist 6, figure 1) is positioned between the second surface and the third surface (hoist 6 is between the bottom surface of car frame 5 and the floor surface of lower work floor 8b, figure 1).  

	Regarding claim 14 the combination of JP 2009196808 A and Hashiguchi et al. teaches:
A method of installing an elevator car (“elevator installation device,” abstract, JP 2009196808 A) in an elevator shaft (hoistway 1, figure 1, JP 2009196808 A), the method comprising the steps of:
	positioning a support structure (work floor 8, figure 1, JP 2009196808 A) within the elevator shaft (hoistway 1, figure 1, JP 2009196808 A) such that a first surface (floor surface A of upper work floor 8a, image 1, JP 2009196808 A) of the support structure faces in a first direction (toward top of hoistway 1, figure 1, JP 2009196808 A) and a second surface (bottom surface of car frame 5, figure 3, JP 2009196808 A) of the support structure faces in a second direction (toward bottom of hoistway 1, figure 1, JP 2009196808 A) opposite the first direction, wherein the support structure (car 2, figure 13, Hashiguchi et al.) includes at least a portion of an elevator car (the support structure is an elevator car) and wherein the at least a portion of the elevator car includes an elevator cab (interior of car 2, Hashiguchi et al.) and the elevator cab defines the second surface (horizontal top interior surface of car 2, Hashiguchi et al.), wherein the elevator cab comprises an interior space for use by passengers when the first surface (exterior top surface of car 2, Hashiguchi et al.) is not in use by the worker (passengers travel in the interior space of car 2, Hashiguchi et al.);
	abutting a hoist (hoist 6a, figure 3, JP 2009196808 A) with the second surface (right hoist 6a shown abutting bottom surface of car frame 5, figure 3, JP 2009196808 A); 
	standing on the first surface (upper work floor 8a supports workers standing on floor surface A, image 1); and 
	moving the support structure in at least one of the first direction and the second direction (“a pair of endless winches 6 which are mounted below a car frame 5 and which raise and lower the car frame 5, and a working floor 8 which is attached to the car frame,” paragraph [0008], JP 2009196808 A) with the worker standing on the first surface (workers stand on floor surface A of upper work floor 8a as it moves during installation, JP 2009196808 A).  
	Regarding claim 21, JP 2009196808 A further teaches:
further comprising the step of removing the hoist from abutment with the second surface (see figure 3, left hoist 6a in removed position with the bottom surface of car frame 5 and right hoist 6a is in abutment with the bottom surface of car frame 5, both hoists 6a are movable).

	Claims 1, 4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015000798 A in view of Hashiguchi et al. (EP 1028082 A1).
	Regarding claim 1, JP 2015000798 A teaches:
An elevator installation system (elevator installation work floor device 10, figure 2) comprising: 
	a support structure (upper work floor 11, figure 2) including a first surface (top surface of upper work floor 11, figure 2) and a second surface (bottom surface of upper work floor 11, figure 2), the support structure oriented such that the first surface faces in a first direction (upward direction toward top of hoistway 1, figure 1) and the second surface faces in a second direction opposite the first direction (downward direction toward bottom of hoistway 1, figure 1), the support structure configured to support a worker standing on the first surface (worker would stand on top surface of upper work floor 11, figure 2); 
	a hoist (upper drive device 30A, figure 2) supporting the support structure (upper work floor 11, figure 2) such that at least a portion of the hoist is positioned facing the second surface (top of upper drive device 30A faces bottom surface of upper work floor 11); 
	a suspension member (drive rope 5A, figure 2) coupled to the hoist and extending from the hoist in the first direction (drive rope 5A is connected to upper drive device 30A and extends toward the top of hoistway 1, figure 2).  
	JP 2015000798 A does not teach:
wherein the support structure includes at least a portion of an elevator car and wherein the elevator car includes an elevator cab and the elevator cab defines the second surface, wherein the elevator cab comprises an interior space for use by passengers when the first surface is not in use by the worker.
	However, Hashiguchi et al. teach:
wherein the support structure (car 2, figure 13) includes at least a portion of an elevator car (the support structure is an elevator car) and wherein the elevator car includes an elevator cab (interior of car 2) and the elevator cab defines the second surface (horizontal top interior surface of car 2), wherein the elevator cab comprises an interior space for use by passengers (passengers ride inside of the cab) when the first surface (exterior top surface of car 2) is not in use by the worker (passengers travel in the interior space of car 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the interior of the cab below the hoist as taught by Hashiguchi et al. on the elevator system of JP 2015000798 A before transporting passengers to ensure safety of the passengers. It is well known in the art to use the upper surface of an elevator car for construction and maintenance when the car is not in use by passengers.
	Regarding claim 4, JP 2015000798 A further teaches:
wherein the hoist (upper drive device 30A, figure 2) includes a lift assembly (upper stage control device 31, figure 2) and a control panel (upper stage operation device 32, figure 2), the lift assembly configured to move the support structure, the control panel configured to receive an input, and the control panel connected to the lift assembly such that upon receiving the input the control panel sends a signal to the lift assembly activating the lift assembly and moving the support structure (“ An elevator installation floor device is provided with an upper side control device 31 for controlling the upper side drive devices 30A and 30B, an upper stage operation device 32 for selectively executing a command for raising the upper stage work floor 11, and a command for stopping the upper stage work floor 11 to the upper side control device 31.” Paragraph [0017]).  
	Regarding claim 6, JP 2015000798 A further teaches:
wherein the control panel is wired to the lift assembly (upper stage operation device 32 is wired to upper stage control device 31 by electric cable 33, figure 2).  
	Regarding claim 7, JP 2015000798 A further teaches:
wherein the control panel (upper stage operation device 32, figure 2) is positioned at a location spaced from the first surface in the first direction (upper stage operation device 32 is spaced away from top surface of upper work floor 11 in the direction toward the top of the hoistway 1, figure 2).  
	Regarding claim 9, JP 2015000798 A further teaches:
wherein the control panel is unsecured to the lift assembly such that the control panel is movable relative to the lift assembly (upper stage operation device 32 is movable relative to upper stage control device 31, figure 2).  
	Regarding claim 11, JP 2015000798 A further discloses:
wherein the elevator car includes an elevator car sling (sling includes the frame comprised of upper work floor 11, left column 24A, right column 24B, and ceiling 23, figure 2) and the elevator car sling defines the first surface (top surface of upper work floor 11 is part of the sling, figure 2).  

	Claims 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009196808 A in view of Hashiguchi et al. (EP 1028082 A1) as applied to claim 14 above and further in view of Bolme et al. (US 9617121 B2).
	Regarding claim 15, JP 2009196808 A and Hashiguchi et al. teach:
the method of claim 14.
	JP 2009196808 A and Hashiguchi et al. do not teach:
further comprising the step of installing a first section of elevator infrastructure.
	However, Bolme et al. teach:
further comprising the step of installing a first section of elevator infrastructure (guide rail 31, shown installed in figure 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of installing elevator infrastructure as taught by Bolme et al. with the installation system and method taught by JP 2009196808 A and Hashiguchi et al. for efficiency. Bolme et al. teach a method of installing elevator components utilizing existing structure in the elevator shaft and optimizing efficiency (see col. 1, lines 45-50) with a platform similar to the structure of JP 2009196808 A.
	Regarding claim 16, Bolme et al. further teach:
wherein the installing step is performed before the positioning step (figure 2 shows the guide rail installed before any support structure is installed in the shaft 1), and the first section of elevator infrastructure (guide rail 31, figure 2) is installed in a lower portion of the elevator shaft (see figure 2, position of guide rail 31 in lower section of shaft 1).  
	Regarding claim 17, Bolme et al. further teach:
further comprising the step of coupling the support structure (installation platform 51, figure 7) to the first section of elevator infrastructure (guide rail 31, figure 2), thereby restricting movement of the support structure in a third direction perpendicular (toward shaft wall, figure 4) to both the first direction and the second direction (coupling the installation platform 51 to guide rail 31, as shown in figure 4, restricts movement in any direction except the first and second directions).  
	Regarding claim 18, Bolme et al. further teach:
further comprising the step of installing a second section of elevator infrastructure in a portion of the elevator shaft adjacent to and above the lower portion (“After mounting of the installation platform the further set of counterweight and guide rails 22, 32 is already mounted from a platform, in vertical alignment with and above the first set of guide rails 21, 31, each at a respective side wall of the shaft 1,” col. 5, ll. 35-39)
	Regarding claim 19, Bolme et al. further teach:
wherein the coupling step is performed before the moving step (compare figure 4 showing installation platform 51 coupled to guide rail 31, before moving in the first direction to the position shown in figure 5).  
	Regarding claim 20, Bolme et al. further teach:
wherein the moving step includes the step of activating the hoist, thereby applying a force on the second surface in the first direction (“the installation platform 51 is moved by means of the drive 16 into a second work position,” col. 5, ll. 64-65).  
	Regarding claim 22, Bolme et al. further teach:
wherein the hoist is coupled to the support structure such that the moving step includes the step of moving the hoist with the support structure (figure 4 shows installation platform 51 and drive 16 in one position and figure 5 shows a second position with the installation platform 51 and drive 16 staying in the same position relative to each other).  

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015000798 A in view of Hashiguchi et al. (EP 1028082 A1) as applied to claim 4 above and further in view of Peacock (US 20140000987 A1).
	Regarding claim 5, JP 2015000798 A and Hashiguchi et al. teach: 
the elevator installation system of claim 4.
	JP 2015000798 A and Hashiguchi et al. do not teach:
wherein the control panel is wirelessly connected to the lift assembly.
	However, Peacock et al. teach: 
wherein the control panel is wirelessly connected to the lift assembly ("The lifting device 41 and/or the lifting device 60 is/are preferably remotely controllable, e.g. via a control cable or a wireless connection,” paragraph [00715 I 4-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wireless control system taught by Peacock et al. with the installation system taught by JP 2015000798 A and Hashiguchi et al. to prevent workers tripping over the connecting cable shown in JP 2015000798 A. The wireless control would also allow control of the installation system from a position away from the work area itself, letting a worker raise or lower the installation system from a landing to gain access.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015000798 A in view of Hashiguchi et al. (EP 1028082 A1) as applied to claim 7 above and further in view of De Jong (US 20730284543 A1).
	Regarding claim 8, JP 2015000798 A and Hashiguchi et al.: 
the elevator installation system of claim 7.
	JP 2015000798 A and Hashiguchi et al. do not teach: 
wherein the control panel is secured to the lift assembly such that relative movement between the control panel and lift assembly is prevented.
	However, De Jong teaches: wherein the control panel (control unit 30, figure 1) is secured to the lift assembly (second platform 10, figure 1) such that relative movement between the control panel and lift assembly is prevented {control unit 30 is secured to second platform 10 such that relative movement is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixed control panel taught by De Jong with the installation assembly of JP 2015000798 A and Hashiguchi et al. so the control panel would be easy to access by the workers, and the trip hazard caused by the connecting cable of JP 2075000798 A would be removed.

Response to Arguments
	Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. On pages 6-9 of the Remarks Applicant argues that there is no motivation to combine JP 2009196808 A and Hashiguchi et al., Hashiguchi et al. is relied upon to teach an elevator cab on the elevator car. Enclosing the lower portion of the support structure creates a safe space for passengers to ride in. The motivation for combining the two references is so that the original structure can be modified to perform its intended use and then turning it into a car fit for passenger travel. The upper platform remains open and can continue to be used by workers when passengers are not in the cab.
	On page 8, Applicant remarks that the annotated figure provided by the Examiner of Figure 9 of JP 2009196808 A has been cropped in a manner that improperly changes the actual structure. The annotated figure is not intended to change or omit any structure of the invention, but is utilized merely to point to the surface indicated in the office action as the first surface on which a worker stands.
	 On page 9, first paragraph Applicant argues that modifying JP 2009196808 A with Hashiguchi et al. would render it unsatisfactory for its intended purpose. In response to Applicant's argument that modifying JP 2009196808 A with Hashiguchi et al. would render it unsatisfactory for its intended purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Enclosing of the elevator car would occur after the initial installation of the elevator system, which does not render the invention of JP 2009196808 A unsatisfactory for its intended purpose. The resulting combination could then be safely used by passengers inside of the cab and still be utilized by workers for maintenance on top of the cab.
	At the bottom of page 9 Applicant argues that the Examiner failed to make a prima facie case of obviousness in regard to the combination of JP 2015000798 (Yagi) and Hashiguchi et al. The invention of Yagi is very similar in structure to the invention of JP 2009196808 A and the resulting combination with Hashiguchi et al. presents a similar invention with an enclosed elevator cab and working platform above. The motivation for combining is the same as the motivation for combining JP 2009196808 A and Hashiguchi et al. as outlined in the rejection above. 
	On pages 10-11 of the Remarks, Applicant argues that the dependent claims are patentable over the prior art based on their dependency from claims 1 and 14. This argument is rendered moot based on the above rejections of claims 1 and 14. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654